Citation Nr: 0926976	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  05-01 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for a left ankle 
disability.

4.  Entitlement to an initial compensable rating for 
residuals of right Achilles tendon repair prior to November 
28, 2008.

5.  Entitlement to a rating in excess of 10 percent disabling 
for residuals of right Achilles tendon repair as of November 
28, 2008.

6.  Entitlement to an initial compensable rating for 
residuals of left shoulder arthroscopy with clavicle excision 
prior to November 28, 2008.

7.  Entitlement to a rating in excess of 10 percent disabling 
for residuals of left shoulder arthroscopy with clavicle 
excision as of November 28, 2008.

8.  Entitlement to an initial compensable rating for hallux 
valgus deformity of the left first toe prior to November 28, 
2008.

9.  Entitlement to a rating in excess of 10 percent disabling 
for hallux valgus deformity of the left first toe as of 
November 28, 2008.

10.  Entitlement to an initial compensable rating for keloid 
scar of the left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to 
January 2003.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of April 2003 from the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which in part, granted service connection for 
the right Achilles tendon disorder, left shoulder disorder, 
and left toe hallux valgus and assigned initial 
noncompensable ratings for all these disorders and also 
denied service-connection for hearing loss, a right shoulder 
disorder and left ankle disorder.

The Board in a January 2007 decision disposed of other 
appellate issues and remanded the issues for further 
development, as well as issues of entitlement to service 
connection for sarcoidosis and allergic rhinitis.  While the 
matter was pending on remand status, the RO granted service 
connection for sarcoidosis and allergic rhinitis in a January 
2009 rating decision, thereby rendering these issues moot and 
removing them from appellate status.  This rating also 
granted increased ratings of 10 percent disabling each for 
the right Achilles tendon disorder, left shoulder disorder 
and hallux valgus disorder all as of November 28, 2008, with 
noncompensable ratings remaining in effect prior to that 
date.  The Veteran has continued his appeal for a higher 
rating.  A claim remains in controversy where less than the 
maximum schedular benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The Board has set forth the issues above 
to reflect the staged ratings. Fenderson v. West, 12 Vet. 
App. 119 (1999).

The issues of entitlement to service connection for a left 
ankle disorder and a right shoulder disorder are REMANDED to 
the Agency of Original Jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  Competent medical evidence reveals no evidence that the 
Veteran has a current hearing loss disability.

2.  From initial entitlement prior to May 26, 2004, the 
Veteran's right Achilles tendon disorder is not shown to 
result in any loss of motion of the right ankle, nor is there 
any abnormal weightbearing, ankylosis, painful motion, 
swelling or muscle atrophy and the disorder does not closely 
resemble a moderate injury to muscle Group X.  

3.  As of May 26, 2004, the Veteran's right Achilles tendon 
disorder results in a chronic Achilles tendonitis with 
limited range of motion and intermittent swelling and pain.  
Such findings are consistent with moderate injury to muscle 
group X.

4.  As of May 26, 2004, the Veteran's right Achilles tendon 
disorder does not more closely resemble a moderately severe 
injury to muscle Group X, nor is it shown to result in severe 
loss of motion or ankylosis of the right ankle.

5.  Prior to November 28, 2008, the Veteran's residuals of 
left shoulder arthroscopy do not show evidence of arthritis, 
limited motion, dislocations, malunion, fibrous union or 
nonunion of the clavicle or scapula such as would meet the 
criteria for a 10 percent rating.

6.  As of November 28, 2008, the Veteran's residuals of left 
shoulder arthroscopy with arthritis do not show limited 
motion, dislocations, malunion, fibrous union or nonunion of 
the clavicle or scapula such as would meet the criteria for a 
20 percent rating.

7.  Prior to November 28, 2008, the Veteran's left hallux 
valgus is not shown to be more than slightly disabling.

8.  As of November 28, 2008, the Veteran's left hallux valgus 
is no more than moderately disabling. 

9.  The Veteran's left shoulder scar is stable and no more 
than superficial in nature, is not shown to exceed six square 
inches (39 square centimeters), is not tender and painful and 
does not limit motion or function.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).

2.  The criteria for an initial compensable rating for 
residuals of right Achilles tendon repair have not been met 
prior to May 26, 2004.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, 4.73 
Diagnostic Codes 5024, 5271, 5310 (2008).

3.  The criteria for a 10 percent rating, but no more, for 
residuals of right Achilles tendon repair have been met as of 
May 26, 2004.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 
4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, 4.73 Diagnostic Codes 
5024, 5271, 5310 (2008).

4.  The criteria for a rating in excess of 10 percent 
disabling for residuals of right Achilles tendon repair have 
not been met as of May 26, 2004.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, 4.73 
Diagnostic Codes 5024, 5271, 5310 (2008).

5.  The criteria for an initial compensable rating for 
residuals of left shoulder arthroscopy with clavicle excision 
have not been met prior to November 28, 2008.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010, 5003, 5201, 5202, 5203 (2008).

6.  The criteria for a rating in excess of 10 percent 
disabling for residuals of left shoulder arthroscopy with 
clavicle excision have not been met as of November 28 2008.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.25, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5003, 5201, 5202, 
5203 (2008).

7.  The criteria for an initial compensable rating for hallux 
valgus deformity of the left first toe have not been met 
prior to November 28 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5280, 5284 (2008).

8.  The criteria for a rating in excess of 10 percent 
disabling for hallux valgus deformity of the left first toe 
have not been met as of November 28 2008.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5280, 5284 (2008).

9.  The criteria for a compensable disability rating for left 
shoulder scar have not been met.  U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.2, 4.7, 4.118; Diagnostic Code 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. 
§ 3.159.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ). Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The Veteran filed his claim for entitlement to service 
connection for all claimed disorders in September 2002.  
Prior to adjudicating this claim in April 2003, the RO issued 
a duty to assist letter in September 2002 addressing service 
connection.  

This letter provided initial notice of the provisions of the 
duty to assist as pertaining to entitlement for service 
connection, which included notice of the requirements to 
prevail on these types of claims, of his and VA's respective 
duties.  The duty to assist letter notified the Veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The Veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant so that VA could help by getting that evidence.  
Additional notice was sent in June 2004, August 2004, March 
2007, August 2007 and October 2008 which addressed the 
increased rating claims and the remaining service-connection 
claim.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  The letters of March 2007, August 
2007 and October 2008 included the criteria for Dingess, 
supra.  The issues were readjudicated and a supplemental 
statement of the case was issued in March 2009.

Moreover, as regards this increased initial rating claim, the 
Veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, 
supra, the Court held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  See also Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  (Once service connection 
is granted the claim is substantiated, additional notice is 
not required and any defect in the notice is not 
prejudicial.)  Therefore, no further notice is needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  VA and private medical records were 
obtained.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examinations 
conducted in November 2008 provided current assessments of 
the Veteran's claimed disorders, but also on review of the 
records, except for the hearing loss matter.  In this 
instance, the Veteran was examined but the records were not 
reviewed.  However this omission is not prejudicial to the 
Veteran as the examination revealed no disability.  Thus, 
remanding this matter to afford the examiner a review of the 
claims folder would have no effect on the outcome where the 
examiner found no disability.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); (In the absence of proof of a 
present disability there can be no valid claim.)

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate his claim for higher 
disability ratings, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence. There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the issues 
decided on appeal.  Consequently, any error in the sequence 
of events or content of the notice is not shown to prejudice 
the claimant or to have any effect on the appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matter being decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection Factual Background and Analysis 

The Veteran claims he has a hearing loss related to service. 

To establish service connection, the evidence must show that 
the disability at issue resulted from a disease or injury 
that was incurred in or aggravated by service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  The Board also points out that 
sensorineural hearing loss (SNHL) is an organic disease of 
the nervous system.  Therefore, service connection is 
presumed if evidence shows that sensorineural hearing loss 
became manifest to a compensable degree (10 percent) within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  With respect to 
the first element of a current disability, before service 
connection may be granted for hearing loss, that loss must be 
of a particular level of severity.  For the purposes of 
applying the laws administered by the VA, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
threshold for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent. 38 C.F.R. § 3.385.

Even though disabling hearing loss may not be demonstrated at 
separation, a Veteran may nevertheless establish service 
connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The 
threshold for normal hearing is from zero to 20 decibels and 
higher threshold levels indicate some degree of hearing loss. 
Id. (citing Current Medical Diagnosis & Treatment, Stephen A. 
Schroeder, et. al. eds., at 110-11 (1988)).

The Veteran's May 1979 report of medical history prior to 
entry revealed no history of ear trouble or hearing loss of 
any kind.  His hearing was repeatedly shown to be within 
normal limits on periodical examinations from December 1983, 
April 1992, August 1998, and October 2001, although he was 
recommended to protect his hearing from loud noises in the 
August 1998 periodical examination.  However he did 
apparently injure his ear in April 1994 when he complained of 
bleeding in his right ear after being hit in the chin playing 
basketball.  On examination he was noted to have a ruptured 
tympanic membrane (TM) with blood noted and was also 
diagnosed with otitis media, versus TM trauma.  Another April 
1994 record noted his right ear was irrigated of impacted 
cerumen with blood clot.  An August 1998 reference audiogram 
revealed normal findings except at 4000 hertz which read 30 
decibels for the left ear.  A December 1999 audiogram was 
within normal limits.  

An October 2002 VA hearing loss examination conducted while 
the Veteran was still on active duty noted the Veteran to 
report a gradual history of hearing loss over the last 6 
years with a 23 year history of noise exposure in the 
service, including guns, explosives, tanks and machinery.  
Tinnitus was reported as occasional and mild in both ears.  
It did not interfere with communication.  Loud and high pitch 
voices did not affect him.  Otoscopy was unremarkable.  Pure 
tone and air and bone conduction thresholds indicated 
essentially normal hearing in the right ear and mild high 
frequency hearing loss in the left ear only at 4000 Hertz.  
The puretone thresholds for the left ear were from 500, 1000, 
2000, 3000 and 4000 Hertz, revealed for the left ear 5, 5, 
10, 15, and 20 decibels respectively, and for the right ear 
5, 15, 10, 15 and 35 decibels.  His average decibels were 
12.5 for the left ear and 17.5 decibels for the right ear.  
CNC speech recognition score was 100 decibels for the left 
and right ears.  The diagnosis was mild high frequency 
sensorineural hearing loss in the left ear only.  The 
examiner noted that the VA used a puretone threshold of 40 
decibels to categorize a disability and using those criteria, 
the Veteran was not disabled.  It was recommended he wear 
hearing protection when around loud noises.

Post service records are silent for any symptomatology 
attributable to bilateral hearing loss.  

A December 2008 VA examination for hearing loss revealed that 
the claims file was unavailable for review and the medical 
history was taken directly from the Veteran.  He was noted to 
be service-connected for tinnitus.  His chief complaints were 
of hearing seeming to be getting worse.  His situation of 
difficulty was hearing in the classroom as a teacher.  He 
reported a 23 year history in the Army with positive combat 
history in Desert Storm for 9 months.  He used inserts, radio 
headsets and CVC helmets for hearing protection.  He denied 
occupational or recreational noise exposure.  His tinnitus 
began on active duty.  On examination, puretone thresholds 
from 500, 1000, 2000, 3000 and 4000 Hertz, revealed for the 
left ear 15, 20, 20, 25, and 25 decibels respectively, and 
for the right ear 15, 15, 10, 15 and 20 decibels.  His 
average decibels were 22.5 for the left ear and 15 decibels 
for the right ear.  CNC speech recognition score was 100 
decibels for the left and right ears.  Immitence testing 
indicated normal middle ear function.  There was no need for 
medical followup at this time.  The results of all diagnostic 
and clinical tests conducted in the examination including 
otoscopy revealed clear ear canals, volume within normal 
limits in both ears.  Acoustic reflexes were absent/elevated 
in both ears.  Puretone testing indicated normal hearing in 
both ears, with normal hearing thresholds.  Audiology test 
results revealed bilaterally clinically normal findings.  No 
hearing loss was present.  There were no significant effects 
and no effects on activities of daily living.  

Based on a review of the evidence, the Board finds that the 
preponderance of the evidence is against a grant of service- 
connection for bilateral hearing loss.  While there is 
evidence of an apparent injury to the right ear with ruptured 
ear drum shown, but the records did not show a hearing loss 
for either ear under the criteria of38 C.F.R. § 3.385.  Post-
service records show no evidence of hearing loss, and the 
examiner commented that there is no hearing loss disability 
under the VA criteria.  While it is noted that the VA 
examination did not include review of the claims file, there 
is no prejudice to the Veteran in this instance where no 
disability is shown.  

The Court has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In this matter there is no hearing loss 
disability, thus service connection is not warranted.

IV.  Increased Rating-Factual Background and Analysis  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155`; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2008).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  In appeals of the initial rating 
assigned following a grant of service connection, "staged 
ratings" or separate ratings for separate periods of time may 
be assigned based on the facts found following the initial 
grant of service connection.  Fenderson v. West, 12 Vet. App. 
119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all of these 
elements. In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.

The Board notes that these matters stem from original grants 
of service connection for the right Achilles tendon disorder, 
left shoulder disorder with surgical residuals and scar, and 
left hallux valgus disorder.  He is shown to have injured his 
left shoulder in a motor vehicle accident in January 2000, 
and later underwent surgery for distal clavicle excision in 
July 2000.  Regarding his Achilles tendon, he had problems 
with this shown in February 1999 with chronic Achilles 
tendonitis in January 2000.  He ruptured his right Achilles 
tendon in January 2002.  He was also noted to have hallux 
valgus in his left foot as noted in May 1994 when he was 
diagnosed with this condition along with a bunion on the same 
foot.

The report of an October 2002 VA QTC examination taken while 
the Veteran was still on active duty revealed him to be right 
handed.  His job was presently computer communications.  
There were no records received prior to this examination.  
The claimed conditions included the right ankle, left 
shoulder and bilateral Achilles tendon among others.  
Pertinent findings included for the left shoulder complaints 
of sharp pain with limited range of motion, flaring up 3 
times a week, lasting 3-5 minutes when it flares.  It did not 
require bedrest or treatment by a physician.  He currently 
was receiving no treatment for this condition.  A brief note 
on physician's examination noted that he had a distal 
clavicle excision in 2000.  Regarding the right 
ankle/Achilles tendon he ruptured it in January 2002 playing 
basketball.  It was repaired in January 2002.  He currently 
received no treatment.  He denied that it required bedrest or 
treatment by a physician.  He also gave history of 
bunionectomy on the right foot but not on the left foot.  His 
symptoms regarding the right Achilles were that standing and 
walking increased pain, weakness and swelling.  Physical 
examination noted scars from previous surgeries and injuries, 
including a 6 x 1 centimeter linear scar on the left anterior 
shoulder.  Some minor keloid formation to this scar was 
noted, which was dark and firm.  There was no underlying 
tissue loss or tenderness on examination.  There were 2 
similar scars lateral to this scar on the left shoulder, one 
measuring 1.5 x 1 centimeters and one measuring 1.5 x 0.75 
centimeters.  Both had some keloid formation, and were dark, 
nontender with no underlying tissue loss.  There was also a 8 
x 0.5 centimeter scar to the right Achilles formation without 
keloid formation, and was dark and non tender.  There were no 
limits of motion from the scars and no tenderness.  

Musculoskeletal examination of the feet showed no signs of 
abnormal weightbearing.  The left shoulder was normal in 
appearance except for the surgical scars of the left 
shoulder.  Range of motion was completely normal for the left 
shoulder with 180 degrees flexion and abduction and 90 
degrees external and internal rotation.  The right ankle was 
normal in appearance except for the post surgical scar to the 
posterior right Achilles area.  Range of motion of the right 
ankle was normal with 20 degrees dorsiflexion and 45 degrees 
plantar flexion.  There were no limiting factors of pain, 
fatigue, lack of endurance or incoordination.  There was no 
ankylosis present to the right ankle joint.  Regarding the 
feet and toes there was no painful motion, no edema or 
atrophy of musculature, no disturbed circulation or 
tenderness.  There were no flat feet or other deformities 
other than a hallux valgus deformity to the left foot.  The 
degree of angulation was slight.  There was no obvious 
limitation of function of standing or walking.  He required 
no arch support, orthopedic shoes, foot support, corrective 
shoes or built up shoes.  Neurological exam was within normal 
limits.

X-rays of the left shoulder showed previous resection of the 
distal clavicle and was otherwise normal.  The left foot X-
ray showed mild hallux valgus.  The right ankle was negative.  
The diagnoses were as follows.  Left shoulder 2 years status 
post excision of the left clavicle deemed to likely have a 
minimal effect on occupation or daily activities, right ankle 
Achilles tendon status post repair of a torn right Achilles 
tendon that may cause some limits on prolonged walking or 
running, and mild hallux valgus of the left foot with bunion 
which would cause some limits on prolonged walking or 
standing.

Post-service private treatment records from 2004 mostly 
address other medical problems not presently on appeal.  The 
do include a May 2004 new patient office visit where he was 
seen for complaints of pain and swelling in the right ankle.  
He described the condition as 2-3 months gradual onset with 
an aching quality, of moderate severity and intermittent 
duration.  The pain was improved by rest and worsened with 
weight bearing.  He had a history of total rupture of the 
right Achilles tendon 2 years ago in the service, which was 
operated on but has been beginning to swell and ache.  His 
musculoskeletal symptoms consisted of joint pain and 
swelling.  On examination there was no pain on palpation of 
the anterior talofibular ligament and no pain on palpation of 
the calcaneo-fibular ligament.  There was +1/5 edema in the 
right ankle and +4/10 pain on palpation of the posterior 
aspect of the right heel.  He had decreased dorsiflexion of 
the right ankle compared to the left secondary to Achilles 
rupture and repair.  There were no significant neurological 
findings or vascular findings.  Dorsalis pedis pulse and 
posterior tibial pulse were +2/4 bilaterally.  His 
temperature was within normal limits bilaterally, no 
varicosities and no telanglectasaisas was present.  The 
impression was chronic Achilles tendonitis due to a past 
history of injury and symptoms with limited range of motion 
and intermittent swelling and pain.  Treatment was to apply 
ankle support and wear daily when on his feet for long 
periods of time and when exercising.  Followup instructions 
included instructions on plantar fascia and gastrosoleus 
stretching exercises.  He was also instructed to apply ice to 
his heel for 15-20 minutes after stretching.  He was also 
instructed to elevate the ankle above his heart at rest and 
use ankle supports as explained and NSAIDS for pain.  

The report of a November 2008 VA examination to address the 
various increased ratings claims noted regarding the left 
great toe, the Veteran denied high energy trauma, surgery or 
steroid injection.  He complained of great toe deformity, 
intermittent pain and numbness, progressively worse since 
onset.  There was no current treatment.  Symptoms included 
swelling, stiffness, and pain while standing, walking and at 
rest.  He had flareups weekly or more often, of less than a 
day's duration.  Precipitating factors included prolonged 
walking, extended standing, and tight shoes.  He was limited 
on walking, jogging and standing.  He could stand for 15 to 
30 minutes.  Assistive aids included athletic shoes with fair 
efficacy.  There was no evidence of painful motion, swelling, 
instability, weakness or abnormal weight bearing.  He had 
objective signs of tenderness at the 1st MT medial eminence 
showing pain.  He had a moderate hallux valgus deformity.  No 
other foot deformity such as pes planus, pes cavus, etc was 
noted.  There was no muscle atrophy of the foot noted.  X-ray 
of the calcaneous was within normal limits.  The November 
2008 foot X-ray showed hallux valgus.  The diagnosis was left 
moderate hallux valgus left great toe.  The effects on 
occupational activities was decreased mobility, lack of 
stamina, weakness/fatigue and pain.  There were moderate 
effects on shopping, chores, exercise, sports, recreation and 
traveling.  There were no limits on feeding, bathing, 
dressing, toileting, grooming or driving.  His usual 
occupation was as a full time teacher.  He lost one week from 
work in the past year.  

Regarding the left shoulder he gave a history of left rotator 
cuff surgery 8 years ago.  He reported multiple left shoulder 
dislocations most recently 3 years ago.  Now he was with left 
shoulder pain and stiffness and the course since onset was 
progressively worse.  There was no current treatment for 
this.  Regarding the left shoulder, there was no deformity, 
giveaway, stiffness, weakness or incoordination.  The Veteran 
reported decreased speed of joint motion, no episodes of 
subluxation or dislocation or symptoms of inflammation.  The 
condition did affect joint motion.  He had severe daily 
flareups that was hours in duration and precipitated by 
overhead activities, lifting and carrying heavy objects.  He 
had relief with avoidance of activities and rest.  The 
impairment from the left shoulder was difficulty lifting 
weights and doing household chores.  There were no 
constitutional symptoms of arthritis.  He was able to stand 
15-30 minutes and walk a 1/4 mile.  He used no assistive 
devices or aids for the shoulder.  On physical examination 
his left shoulder was tender to palpation at the AC joint.  
Apprehension, speeds, crossover, and liftoff tests were 
negative.  Rotator cuff strength was 5/5.  The left shoulder 
range of motion was 0-160 degrees flexion and abduction, 0-65 
degrees internal rotation and 0-85 degrees external rotation.  
There was no pain on motion and no additional limitation of 
motion or pain on repeated range of motion.  X-ray of the 
left shoulder showed osteophytic changes in the AC joint.  
The glenohumeral joint was maintained and soft tissues were 
unremarkable.  The diagnosis was AC joint arthritis of the 
left shoulder.  The impact on usual occupation from this was 
significant.  The effects of the left shoulder disorder on 
occupational activities were problems lifting and carrying, 
difficulty reaching and decreased upper extremity strength, 
as well as pain.  There were moderate effects on shopping, 
chores and recreation; severe effects on exercise and sports.  
There were no limits on traveling, driving or toileting.  
There were mild limits on feeding, bathing, dressing, 
grooming or driving.  

A November 2008 VA muscle examination for the right Achilles 
tendon included claims file review and medical records 
review.  The history of right Achilles tendon rupture, status 
post surgical correction was noted.  Current complaints were 
stiffness and pain, progressively worse since onset.  He had 
no current treatment.  There was no history of muscle injury, 
traversed or destroyed, nor of intramuscular scarring.  The 
muscle function was not normal in terms of comfort, endurance 
and strength to sufficiently perform activities of daily 
living.  He reported difficulty jogging on uneven surfaces 
and limited ability to run long distances.  The examination 
of the scar revealed it was well healed medial Achilles 
tendon repair scar.  There were no signs of infection, keloid 
or hyerpigmentation.  The scar was 5 centimeters.  There were 
no residuals of nerve damage, tendon damage, bone damage, 
muscle herniation, loss of deep fascia or muscle substance.  
There was no loss of motion of any joint secondary to muscle 
disease or injury.  Other significant physical examination 
findings included a bilateral gastrosoleus test of 5/5.  He 
was tender to palpation at the Achilles insertion.  The 
summary of effects on his occupational and daily activities 
were the same as those noted on the examination for the great 
toe hallux valgus.  Orthopedic evaluation primarily focused 
on left ankle complaints but did note that the right ankle 
had a range of motion of 0 to 15 degrees dorsiflexion and 0 
to 35 degrees plantar flexion.  There was no objective 
evidence of pain following repetitive motion.

The diagnoses were as follows.  Residual scar formation, 
status post right Achilles tendon repair.  The problem 
associated with the diagnosis was the right Achilles tendon.  
General occupational effects were significant.  There were 
mild affects on chores and shopping, severe effects on sports 
and exercise, moderate effects on recreation and traveling 
and no restriction on feeding, dressing, bathing, dressing, 
toileting and grooming.  

The report of a December 2008 scar examination of the left 
shoulder noted the etiology to be from surgery.  Symptoms 
included pain and numbness to the area.  There were no skin 
breakdowns.  The general location was the left anterior 
shoulder with 3 healed keloidal scars 1.0 by 6.0 centimeters 
linear, 1.5 by 2.5 centimeters oblong, and 1.0 by 2.0 
centimeters circular.  There was no disfigurement and the 
maximum width 1.0 centimeters; maximum length was 6.0 
centimeters.  There was no tenderness to palpation, no 
adherence to underlying tissue, no loss of motion or loss of 
function.  There was no underlying soft tissue damage, no 
skin ulceration or breakdown.  The diagnosis was keloidal 
scars, left shoulder, residuals of surgery.

A.  Left Shoulder (including Scar)

The RO has rated the service-connected disability under 38 
C.F.R. § 4.71a, under Diagnostic Codes 5010 (traumatic 
arthritis) and 5201 (loss of motion).  Traumatic arthritis 
established by x-ray findings is to be evaluated as 
degenerative arthritis. 38 C.F.R. Part 4, Diagnostic Code 
5010.  Degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under Diagnostic Code 
5003.  38 C.F.R. Part 4.

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is x-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is x-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations. 38 
C.F.R. Part 4, Diagnostic Code 5003.

The average normal range of motion of the shoulder is forward 
elevation (flexion) from zero to 180 degrees; abduction from 
zero to 180 degrees; external rotation from zero to 90 
degrees; and internal rotation from zero to 90 degrees. When 
the arm is held at the shoulder level, the shoulder is in 90 
degrees of either forward elevation (flexion) or abduction.  
38 C.F.R. § 4.71.

Under Diagnostic Code 5201, limitation of motion of the arm 
at shoulder level warrants a minimum 20 percent evaluation.  
Limitation of motion of the minor arm midway between the side 
and the shoulder also warrants a 20 percent evaluation.  A 30 
percent evaluation requires limitation of the minor arm to 25 
degrees from the side. 38 C.F.R. § 4.71a, Diagnostic Code 
5201.

The Board will also consider the disability under potentially 
applicable Diagnostic Codes.  Since the Veteran's service-
connected disability was examined to address possible 
limitation of motion, the Board finds that alternative rating 
under Diagnostic Code 5203 (for impairment of the clavicle or 
scapula) and Diagnostic Code 5202, (malunion of the humerus) 
is also appropriate.  See Butts v. Brown, 5 Vet. App. 532 
(1993) (implicitly holding that the BVA's selection of a 
Diagnostic Code may not be set aside as "arbitrary, 
capricious, an abuse of discretion, or otherwise not in 
accordance with law," if relevant data is examined and a 
reasonable basis exists for its selection) (Citations 
omitted).

Malunion of the clavicle or scapula or nonunion without loose 
movement warrants a 10 percent evaluation.  A 20 percent 
evaluation requires nonunion with loose movement or 
dislocation.  These disabilities may also be evaluated on the 
basis of impairment of function of the contiguous joint. 38 
C.F.R. § 4.71a, Diagnostic Code 5203 (2008).  At the February 
2002 VA examination it was noted that the Veteran was right 
handed as per history.  The Veteran's disability affects his 
left shoulder, which is his minor extremity.

Under Diagnostic Code 5202, malunion of the humerus with 
moderate/marked deformity, or recurrent dislocation of the 
scapulohumeral joint (minor extremity) warrants a 20 percent 
rating.  Fibrous union of the minor humerus warrants a 40 
percent rating, nonunion (false flail joint) of the minor 
humerus warrants a 50 percent rating, and loss of head (flail 
shoulder) of the minor humerus warrants a 70 percent rating. 
38 C.F.R. § 4.71a, Diagnostic Code 5202.

Based on a review of the evidence, the Board finds that the 
preponderance of the evidence is against an initial 
compensable rating for the left shoulder disability prior to 
November 28, 2008.  The VA QTC examination which was done 
during active duty in October 2002 revealed the left shoulder 
to have completely normal motion with only subjective 
complaints of brief flareups of sharp pain 3 times a week and 
he reported receiving no treatment at that time.  There are 
no records showing treatment for any left shoulder problems 
subsequent to his discharge from service in January 2003, and 
no evidence of any disabling left shoulder condition, 
including arthritis, prior to the November 2008 VA 
examination.  Thus, the evidence prior to November 28, 2008 
fails to show any left shoulder findings such as limited 
motion, dislocations, malunion, fibrous union or nonunion of 
the clavicle or scapula.  Nor is there shown to be malunion 
of the humerus that would warrant a compensable rating under 
any of the potentially applicable Diagnostic Codes.

Accordingly the Board finds that the evidence does not 
support a compensable rating for the left shoulder disorder 
prior to November 28, 2008.  

In regards to the left shoulder disability as of November 28, 
2008, the evidence revealed some tenderness to palpation of 
the AC joint and subjective complaints of limited motion from 
his condition, although he was not shown on objective 
examination to have motion limited to shoulder level or 
midway between his side and shoulder.  Thus, he does not have 
a compensable loss of motion shown.  Nor does the evidence as 
of November 28, 2008 show any left shoulder findings such as 
limited motion, dislocations, malunion, fibrous union or 
nonunion of the clavicle or scapula such as would warrant a 
20 percent rating.  Nor is there shown to be malunion of the 
humerus that would warrant a compensable rating under any of 
the potentially applicable Diagnostic Codes.  Based on the 
available evidence, the Veteran's left shoulder disability is 
appropriately assigned a 10 percent rating based on the X-ray 
evidence of arthritis with noncompensable range of motion.

While a 20 percent rating could be warranted for the 
arthritis with occasional incapacitating episodes, there is 
no objective evidence of such episodes.  While the Veteran 
did report flareups in the October 2008 VA examination, he 
did not indicate whether they were incapacitating.  
Furthermore, there are no other post service treatment 
records documenting any left shoulder complaints, much less 
incapacitating episodes.  

Accordingly, the Board finds that the evidence does not 
support a rating for the left shoulder disorder in excess of 
10 percent disabling as of November 28, 2008.  

In regards to the surgical scar of the left shoulder, it is 
currently assigned an initial noncompensable rating. 

Scars, other than of the head, face, or neck, are to be rated 
under Diagnostic Codes 7801 to 7805.  Under Diagnostic Code 
7801, which governs scars, other than the head, face, or 
neck, that are deep or cause limited motion, a 10 percent 
evaluation is assignable when the area or areas exceed six 
square inches (39 square centimeters). A 20 percent 
evaluation is assignable when the area or areas exceed 12 
square inches (77 square centimeters). 38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2008). Scars in widely separated areas, 
as on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated 
and combined in accordance with 38 C.F.R. § 4.25 of this 
part.  A deep scar is one associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note 
(1), (2).

Under Diagnostic Code 7803, a 10 percent evaluation is 
assignable for scars that are superficial and unstable.  38 
C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar is 
one where, for any reason, there is frequent loss of covering 
of skin over the scar.  A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7803, Note (1), (2).

Under Diagnostic Code 7804, a 10 percent evaluation is 
assignable for scars that are superficial and painful on 
examination. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2006).  
A superficial scar is one not associated with underlying soft 
tissue damage. A 10 percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation. (See 38 
C.F.R. § 4.68 of this part on the amputation rule.). 38 
C.F.R. § 4.118, Diagnostic Code 7804, Note (1), (2).

Under Diagnostic Code 7805, other types of scars will be 
rated based on limitation of function of affected part. 38 
C.F.R. § 4.118, Diagnostic Code 7804.

Based on a review of the evidence, the Board finds an initial 
compensable rating is not warranted for the left shoulder 
scar as it is not shown to exceed six square inches (39 
square centimeters), is not tender and painful and is stable 
and no more than superficial in nature.  The scar itself is 
not noted to limit motion or function and a compensable 
rating is not warranted for the scar from initial 
entitlement.

B.  Right Achilles Tendon

The Veteran's right Achilles tendon disorder has been rated 
under Diagnostic Code 5024 throughout the pendency of this 
appeal.  Diseases rated under Diagnostic Codes 5013 through 
5024 are rated on the basis of limitation of motion of the 
body part affected as degenerative arthritis.  38 C.F.R. § 
4.71a.

Under Diagnostic Code 5271, a 10 percent evaluation is 
assigned for moderate limitation of motion of the ankle, and 
a 20 percent evaluation is assigned for marked limitation of 
motion of the ankle.  Normal ankle dorsiflexion is to 20 
degrees and normal plantar flexion is to 45 degrees. 38 
C.F.R. § 4.71, Plate II.

The Board is obliged also consider other potentially 
applicable Diagnostic Codes in this matter, to include muscle 
injury in evaluating the residuals of Achilles tendon 
rupture. 

The criteria for determining how to classify a muscle injury 
are set forth in 38 C.F.R. § 4.56.  The criteria consist of 
the type of injury, the history and complaints, and the 
objective findings.  For VA purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement. 38 C.F.R. § 
4.56(c). A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged.  38 C.F.R. § 4.56(b).

A slight disability of muscles involves a simple wound of the 
muscle without debridement or infection.  The resulting scar 
is minimal with no evidence of fascial defect, atrophy, or 
impaired tonus.  There is no impairment of function or 
metallic fragments retained in the muscle tissue.  Finally, 
for a slight disability of muscles, there will be no cardinal 
signs or symptoms of muscle disability.  38 C.F.R. § 
4.56(d)(1).

Moderate disability results from a through and through or 
deep penetrating wound without the explosive effect of high 
velocity missile and no residuals of debridement or prolonged 
infection.  Objective findings include relatively small or 
linear entrance and exit scars with signs of moderate deep 
fascial or muscle substance loss or impaired muscle tonus.  A 
moderate disability will also be classified as such when 
there is a loss of power or lowered threshold of fatigue when 
compared to the noninjured side.  38 C.F.R. § 4.56(d)(2).

A moderately severe disability of muscles involves a through- 
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, intramuscular cicatrization. There 
must be evidence of a hospitalization for a prolonged period 
in service for treatment of a wound of severe grade. The 
record must contain consistent complaints of cardinal 
symptoms of muscle wounds. Evidence of unemployability 
because of inability to keep up with work requirements, if 
present, must be considered. The objective findings are 
entrance and, if present, exit scars that are relatively 
large and so situated as to indicate a track of a missile 
through important muscle groups. There are indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side. The tests 
of strength and endurance of the muscle groups involved 
(compared with the sound side) give positive evidence of 
marked or moderately severe loss. 38 C.F.R. § 4.56(d)(3).

Under 38 C.F.R. § 4.56(d)(4), a severe disability of muscles 
involves a through-and-through or deep penetrating wound due 
to a high-velocity missile, or a large or multiple low- 
velocity missiles, or the explosive effect of a high-velocity 
missile, or shattering bone fracture, with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intramuscular binding and cicatrization. The history 
and complaints are similar to the criteria set forth for a 
moderately severe level, in an aggravated form.  The 
objective findings include extensive ragged, depressed and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in the track of the missile.  X-ray films 
may show minute multiple scattered foreign bodies indicating 
spread of intramuscular trauma and explosive effect of the 
missile. Palpation shows moderate or extensive loss of deep 
fascia or of muscle substance. Soft or flabby muscles are in 
the wounded area.  The muscles do not swell and harden 
normally in contraction.  Tests of strength or endurance 
compared with the sound side or of coordinated movements show 
positive evidence of severe impairment of function.


Additionally, under 38 C.F.R. § 4.55:

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.

(b) For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).

(c) There will be no rating assigned for muscle groups which 
act upon an ankylosed joint, with the following exceptions: 
(1) In the case of an ankylosed knee, if muscle group XIII is 
disabled, it will be rated, but at the next lower level than 
that which would otherwise be assigned. (2) In the case of an 
ankylosed shoulder, if muscle groups I and II are severely 
disabled, the evaluation of the shoulder joint under 
diagnostic code 5200 will be elevated to the level for 
unfavorable ankylosis, if not already assigned, but the 
muscle groups themselves will not be rated.

(d) The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the case 
of muscle groups I and II acting upon the shoulder.

(e) For compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.

(f) For muscle group injuries in different anatomical regions 
which do not act upon ankylosed joints, each muscle group 
injury shall be separately rated and the ratings combined 
under the provisions of 38 C.F.R. § 4.25.

The rating for the disability is most appropriately assigned 
under 38 C.F.R. § 4.73, DC 5310 (limitation of function of 
muscle group X).  Muscle Group X governs movements of the 
forefoot and toes and propulsion thrust in walking.  The 
muscles of Muscle Group X are divided into two groups, the 
plantar and the dorsal muscles.

The muscles of the plantar aspect of the foot consist of (1) 
Flexor digitorum brevis; (2) abductor hallucis; (3) abductor 
digiti minimi. (4) quadratus plantae; (5) lumbricales; (6) 
flexor hallucis brevis; (7) adductor hallucis; (8) flexor 
digiti minimi brevis; (9) dorsal and plantar interossei. 
Other important plantar structures are the plantar 
aponeurosis, long plantar and calcaneonavicular ligaments, 
tendon of posterior tibial, peroneus longus, and long flexors 
of the great and little toes.

The rating criteria for Diagnostic Code 5310 are: a rating of 
0 percent for slight limitation of function, a rating of 10 
percent for moderate limitation of function, a rating of 20 
percent for moderately severe limitation of function, and a 
rating of 30 percent for severe limitation of function.

Based on a review of the evidence, the Board finds that the 
evidence supports a 10 percent rating for the right Achilles 
tendon disorder effective May 26, 2004.  This is the date a 
private medical report revealed complaints of pain and 
swelling of moderate severity and objective findings of 1+/5 
edema and +4/10 pain on palpation of the right heel.  He also 
had decreased dorsiflexion of the right ankle noted and 
attributed to the Achilles rupture, although the degrees were 
not measured.  The treating physician determined he had a 
chronic Achilles tendonitis with limited range of motion and 
intermittent swelling and pain.  

Such findings are consistent with moderate injury to muscle 
Group X, which warrants a 10 percent rating under Diagnostic 
Code 5310, and is also consistent with a moderate loss of 
motion under Diagnostic Code 5271.  However there is 
insufficient evidence to suggest that the tendonitis more 
closely resembles a moderately severe injury to muscle Group 
X or marked limitation of motion of the ankle.  The May 2004 
record did not provide the extent of motion loss, but only 
determined that the motion was limited and accompanied by 
swelling and pain intermittently.  There are no other post-
service records documenting right ankle complaints aside from 
this record.  

The evidence furthermore fails to show that a compensable 
rating is warranted prior to May 26, 2004.  Again there are 
no post-service records prior to the May 2004 record and the 
VA QTC examination which was done during active duty in 
October 2002 revealed the right ankle to have completely 
normal motion with no abnormal weightbearing, no ankylosis 
and no painful motion, swelling or muscle atrophy.  There 
were only subjective complaints of pain, weakness and 
swelling being increased by standing and walking and he 
reported receiving no treatment at that time.  Furthermore 
there is no history of the tendon rupture having been the 
equivalent of a through and through or deep penetrating wound 
without the explosive effect of high velocity missile and no 
residuals of debridement or prolonged infection shown in 
service.  Further, this disorder was not shown to even be 
consistent with a moderate muscle injury based on history or 
symptoms.  

In sum, the Board finds that as of May 26, 2004 a 10 percent 
rating is warranted for the right Achilles tendon disorder.  
However a rating in excess of 10 percent for this disorder as 
of this date is not currently shown.  The findings from the 
VA examination of October 2008 confirmed that there was no 
history of muscle injury, traversed or destroyed, nor of 
intramuscular scarring.  Nor were there signs of infection, 
keloid or hyerpigmentation, residuals of nerve damage, tendon 
damage, bone damage, muscle herniation, loss of deep fascia 
or muscle substance such as would be contemplated by a 20 
percent rating for moderately severe muscle injury.  His 
range of motion of 0 to 15 degrees dorsiflexion and 0 to 35 
degrees plantar flexion, is shown to be no more than moderate 
limitation of motion.  A rating in excess of 10 percent 
disabling is not shown for the right Achilles tendon disorder 
as of May 26, 2004.  

C.  Left Hallux Valgus

The Veteran's left hallux valgus has been evaluated under 38 
C.F.R. § 4.71, Diagnosic Code 5280 which is the rating 
criteria specific to hallux valgus.  Pursuant to this 
Diagnostic Code, a 10 percent evaluation for hallux valgus, 
unilateral, requires the foot have a resection of the 
metatarsal head or be found to be severe, with symptomatology 
equivalent to amputation of the great toe.  This is the 
maximum rating available for this disorder.

Another analogous diagnostic code which possibly could be 
used to provide the Veteran with a higher rating is 
Diagnostic Code 5284 for foot injuries.  Under this 
diagnostic code, a 10 percent evaluation is warranted for a 
moderate foot injury, a 20 percent evaluation is assigned for 
moderately severe foot injury, and a 30 percent evaluation is 
assigned for severe foot injury.

Based on a review of the evidence, the Board finds that the 
preponderance of the evidence is against an initial 
compensable rating for the left hallux valgus disability 
prior to November 28, 2008.  The VA QTC examination which was 
done during active duty in October 2002 revealed the left 
foot to have no evidence of abnormal weight bearing, no 
painful motion, no edema or atrophy of muscles, no disturbed 
circulation or tenderness.  The only finding of significance 
was a slight hallux valgus deformity to the right foot.  
There are no records showing treatment for any left hallux 
valgus problems subsequent to his discharge from service in 
January 2003, and no evidence of any disabling hallux valgus 
condition prior to the November 2008 VA examination.  Thus 
the evidence prior to November 28, 2008 fails to show any 
findings such as a resection of the metatarsal head, nor was 
it found to be severe, with symptomatology equivalent to 
amputation of the great toe, nor was it consistent with a 
moderate foot injury.  

Accordingly the Board finds that the evidence does not 
support a compensable rating for the left hallux valgus 
disorder prior to November 28, 2008.  

In regards to the left hallux valgus disability as of 
November 28, 2008, the evidence does not reflect the Veteran 
to have a severe hallux valgus, as the examiner from this 
examination deemed the condition moderate.  Nor are there 
findings consistent with a resection of the metatarsal head 
nor is there symptomatology equivalent to amputation of the 
great toe.  The November 2008 examination simply showed 
moderate hallux valgus deformity without any other foot 
deformity shown, with no muscle atrophy or other findings 
more significant than the tenderness at the first MT joint.  
The evidence does not support a rating in excess of 10 
percent for this disorder as of November 28, 2008.

D.  Conclusion 

In sum, the preponderance of the evidence is against a 
compensable rating in for the Veteran's left shoulder 
disability, including left shoulder scar as well as the 
residuals of clavicle excision, and for a left hallux valgus 
disability prior to November 28, 2008.  The Board also finds 
that the evidence is against current ratings in excess of 10 
percent disabling for these disorders of left shoulder scar, 
the residuals of left clavicle excision, and for a left 
hallux valgus disability as of November 28, 2008.  In 
reaching this determination, the Board has considered the 
benefit-of-the- doubt doctrine; however, as the preponderance 
of the evidence, which has been discussed at length, is 
against the Veteran's claim, that doctrine is not for 
application in the instant appeal. See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  In regards to the right Achilles tendon, the 
evidence does reflect that a 10 percent rating is warranted 
as of May 26, 2004, but no earlier and as of that date the 
evidence is against a rating in excess of 10 percent 
disabling for this disorder.  

The Board has considered the applicability of  38 C.F.R. § 
4.40, 4.45, and 4.59 in determining these matters.  As far as 
additional loss of function due to flare-ups, fatigability, 
incoordination, and pain on movement, again the evidence 
fails to show any such additional loss warranting higher 
evaluations at any time during the appeal period than those 
currently assigned.  Hart, supra.  

Pursuant to 38 C.F.R § 3.321(b)(1), in exceptional cases 
where schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.

The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R 
§ 3.321(b)(1).  In this case, based on the above evidence 
there is no objective evidence that the Veteran's service-
connected left shoulder disorder (including orthopedic and 
scar), right Achilles tendon and left hallux valgus has 
resulted either in frequent hospitalizations or caused marked 
interference with his employment.


ORDER

Service connection for bilateral hearing loss is denied.

An initial compensable rating for residuals of right Achilles 
tendon repair prior to May 26, 2004, is denied.

A 10 percent rating for residuals of right Achilles tendon 
repair is granted as of May 26, 2004, subject to the laws and 
regulations governing the award of monetary benefits. 

A rating in excess of 10 percent is denied for residuals of 
right Achilles tendon repair as of May 26, 2004.

An initial compensable rating for residuals of left shoulder 
arthroscopy with clavicle excision prior to November 28, 2008 
is denied.

A rating in excess of 10 percent disabling for residuals of 
left shoulder arthroscopy with clavicle excision as of 
November 28, 2008 is denied.

An initial compensable rating for hallux valgus deformity of 
the left first toe prior to November 28, 2008 is denied.

A rating in excess of 10 percent disabling for hallux valgus 
deformity of the left first toe as of November 28, 2008 is 
denied.

An initial compensable rating for keloid scar of the left 
shoulder is denied.


REMAND

In regards to the service connection claims for a right 
shoulder disorder and for a left ankle disorder, the 
development that was conducted following the Board's January 
2007 remand is not in accordance with the Board's remand 
instructions.  In regards to the left ankle disorder, the 
Veteran underwent a VA examination in November 2008 wherein 
the claimed left ankle disorder was actually determined to be 
due to a left Achilles tendonitis.  The examiner then 
provided an opinion that this disorder was less likely than 
not caused by or the result of an in-service injury.  The 
opinion was based on the Veteran's service record which was 
noted by the examiner not to document complaints about or 
evaluation of left ankle symptoms, which would suggest 
against active duty injury as the source of his current 
symptoms.  

However this examiner, who claims to have reviewed the 
records in the claims file to include service treatment 
records, appears to have overlooked 3 instances of treatment 
in service for left ankle injuries.  This includes a record 
in February 1983 where he was having problems putting 
pressure on his left ankle, with findings of limited motion, 
moderate swelling and tenderness, with a diagnosis of ankle 
sprain given, a record in March 1993 where he injured his 
left ankle with pain and slight swelling noted and a record 
in April 1999 where he complained of left ankle sprain times 
one day, with positive findings of edema, contusion to the 
lateral joint on the left and antaglic and an assessment of 
ankle sprain was given.  Furthermore, the Board notes that 
while the findings and diagnosis of this claimed left ankle 
disorder now focuses on the left Achilles tendon, there is 
noted to be X-ray evidence in November 2008 showing some 
evidence of a few bony radiodensities inferior to the medial 
malleolus of the left ankle said to be most likely to 
previous trauma.  Clearly there is a need to further clarify 
the diagnosis or diagnoses regarding the claimed left 
ankle/Achilles tendon disorder and provide an opinion to 
etiology based on complete review of the service treatment 
records which do show the 3 instances of left ankle trauma.

In regards to the claimed right shoulder disorder, the 
examiner did not provide any opinion as to whether the 
Veteran has a current disability as he was instructed to do 
in the Board's remand.  This omission appears to be based on 
the fact that the Veteran told the examiner that he had no 
right shoulder complaints and was not requesting evaluation 
for the shoulder.  However X-rays taken in conjunction with 
the November 2008 examination did show degenerative changes 
in the right shoulder, and the examiner did endeavor to 
perform range of motion examination of the right shoulder.  
The Veteran is not shown to have withdrawn his claim for 
service-connection of his right shoulder, despite his 
apparent disinclination to further pursue this claim based on 
his statements to the examiner about having no current right 
shoulder complaints and not wishing an examination for this 
condition.  The Veteran's representative has presented 
arguments in support of this issue on June 9, 2009, and 
neither he nor the Veteran has submitted a written withdrawal 
of this issue.  Reexamination is indicated to ascertain the 
nature and etiology of this claimed right shoulder disorder, 
particularly in light of the most recent X-ray findings.

VA's duty to assist the Veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the Veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange to have the 
Veteran undergo VA examination(s), by an 
appropriate specialist, to address the 
nature and etiology of his claimed left 
ankle disability and right shoulder 
disability.  The claims file, and a copy 
of this remand, must be made available to 
and reviewed by the physician.  All 
indicated tests and studies should be 
undertaken.  The examiner should examine 
the entire claims file and following 
examination of the Veteran, provide 
opinions on the following questions: (a) 
Does the Veteran currently suffer from 
any left ankle disability and right 
shoulder disability, and if so, what is 
the correct diagnosis for each such 
disorder? (b) Are any current left ankle 
disability and right shoulder disability 
etiologically related to any incident of 
the Veteran's period of active military 
service.  In discussing this matter, the 
examiner should address the findings 
shown in the service treatment records 
regarding each claimed disorder, to 
include the records of left ankle sprain 
treated in February 1983, March 1993 and 
April 1999, and the service records 
documenting right shoulder complaints.

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.  

2.  Thereafter, the AOJ should consider 
all of the evidence of record and re-
adjudicate the appellant's claims for 
service connection for left ankle 
disability and right shoulder disability.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  No action by the Veteran is 
required until he receives further notice; however, the 
Veteran is advised that failure to cooperate by reporting for 
examination, without good cause, may have adverse 
consequences on his claims.  38 C.F.R. § 3.655 (2008).  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


